Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 7/17/2020.                     

Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 8, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, and also applicable to claims 8 and 15, the limitation reading “automatically obtaining the unique barcode upon receiving an input to open the API link from the second computing device” is unclear as to what the inventor regards as the invention.  It is not clear as to what device automatically receives the unique barcode. According to the claim language, the first computing device initiates an electronic communication with the second computing device to request documentation.  Also according to the claim language, the first computing device generates a unique barcode based on the identification information of the second user, and sends an API link that has been created for the unique barcode to the second computing device.  With this in mind, the first computing device already has the unique barcode.  Therefore, the limitation in question, as recited, is unclear as to which entity automatically receives the unique barcode upon receiving an input to open the API link from the second computing device.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-3, 8-10, 15-16  rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2012/0185317 A1) in view of Official Notice.

Regarding claim 1, Wong teaches:
1. A method for automating a process of receiving documentation by utilizing one or more processors and one or more memories, the method comprising: 
initiating, by a first computing device (i.e. payment provider) utilized by a first user (par 11 – [multiple] users can use payment provider), an electronic communication (par 31 – communication between payment provider and mobile phone is via the internet) process to request documentation (i.e. to make payment) from a second computing device utilized by a second user (par 31- the payment provider enables a user to make payment  from mobile phone); 
receiving identification information of the second user for generating a unique barcode to be provided with the requested documentation in response to the initiating of the electronic communication (par 31 – the payment provider receives identification information, i.e. user name, password, etc., by the user to create an account); 
generating the unique barcode based on the received identification information of the second user (fig. 2A, step 210, par 32 – the barcode is generated based on the user account); 
creating an application programming interface (API) link for the generated barcode (par 31 – the payment provider installs the application via a web browser, such link opens the application and accesses the user account (see also par 32); Examiner notes that it is known for APIs to be built into web browsers); 
transmitting the electronic communication with the API link attached therein to the second computing device (par 31 – payment provider installs application on user’s device (i.e. mobile phone) via the web browser); and 
automatically obtaining the unique barcode upon receiving an input to open the API link from the second computing device (par 31-32 – the user opens the application and the payment provider accesses the account and transfers the barcode to the user’s device), the unique barcode to be attached as a cover sheet with the requested documentation for scanning by a multi-functional device (par 34 – scanner scans generated barcode with payment information (see par 33), such as amount, etc.; see also fig. 2B, steps 236 and 238).  
Wong teaches that the payment provider (i.e. first computing device same as second computing device) in a mobile phone can be used by multiple users. Wong does not explicitly suggest that these are two different devices.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the payment provider be located in a different device, since it has been held that constructing a formerly integral structure in various separate elements involves only routine skill in the art.

Regarding claim 2, Wong teaches:
2. The method according to claim 1, wherein the unique barcode is a one-time use barcode such that transmitting verification documentation by the multi-functional device with an already used barcode would be rejected by an archive system (par 8, 33 – a barcode already used will cause the transaction to be denied; i.e. single use barcode (see par 8)).  

Regarding claim 3, Wong teaches:
3. The method according to claim 1, wherein the electronic communication process is an electronic mail (e-mail) communication process (par 31 – communication between payment provider and mobile phone is via the internet).

Regarding claim 8, the claim limitations are set forth and rejected as it has been discussed in claim 1.

Regarding claim 9, the claim limitations are set forth and rejected as it has been discussed in claim 2.

Regarding claim 10, the claim limitations are set forth and rejected as it has been discussed in claim 3.

Regarding claim 15, the claim limitations are set forth and rejected as it has been discussed in claim 1.  Furthermore, Wong teaches the additional limitations:
15. A non-transitory computer readable medium configured to store instructions for automating a process of receiving documentation, wherein when executed, the instructions cause one or more processors (par 61, fig. 6) to perform…

Regarding claim 16, the claim limitations are set forth and rejected as it has been discussed in claim 2.
 
 Claims 4, 11, 17 rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2012/0185317 A1) in view of Beadles (US 2015/0008256 A1).

Regarding claim 4, Wong teaches:
4. The method according to claim 1, further comprising: scanning, by the multi-functional device (i.e. scanner), the cover sheet having the unique barcode along with the requested documentation (par 34 – scanner scans generated barcode with payment information (see par 33), such as amount, etc.; see also fig. 2B, steps 236 and 238); 
	Wong does not teach yet Beadles suggest:
decoding, by the multi-functional device, the unique barcode (Beadles: par 66, decoding the code, see also Abstract); and triggering, based on decoding the unique barcode, an automated process of transmitting the requested documentation to an archive system (Beadles: par 66 – after decoding barcode, accessing contents in cloud based storage system).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented an authorization mechanism to decode barcode in order to access storage area, as taught by Beadles, to Wong’s invention.  The motivation to do so would have been to authorize users (Beadles: par 57).

Regarding claim 11, the claim limitations are set forth and rejected as it has been discussed in claim 4.

Regarding claim 17, the claim limitations are set forth and rejected as it has been discussed in claim 4.

Allowable Subject Matter
Claims 5-7, 12-14, and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art of record teaches:
	Wong (US 2012/0185317 A1) teaches an application on user's mobile device (having a display screen) generates a transaction-specific barcode on the display, where the barcode contains a plurality of funding sources for the transaction and/or merchant loyalty, reward, or membership numbers. The barcode can be scanned to make purchases at a point of sale (POS). (Abstract)
	Beadles (US 2015/0008256 A1) teaches an apparatus and method for cloud-based storage, retrieval and sharing of files tagged with barcodes and alphanumeric coding is provided. This application and method includes: either scanning a barcode by mobile device or inputting a code into a computer; decoding of the code or barcode provided, by installed application; accessing, by a cloud based storage system which hosts the associated or tagged file; and retrieving the file associated with the barcode or alphanumeric code. This method also includes a process by which: either by smart phone or personal computer; uploading or storing of files onto a cloud-based storage system; tagging of those stored files with a unique bar code and alphanumeric code; generating a barcode and alphanumeric code to associate with those tag files; and a method of transmitting barcodes or alphanumeric codes between smart-phone users or computer uses for the purposes of sharing extra information with others using momentos (Abstract).
Park et al. (US10956233) teaches computerized systems and methods for managing API information. An exemplary method includes receiving an input from a user device associated with a first computer system, the input not including identity of a second computer system. The method includes determining a target API based on the input, the target API being the second computer system's API. The method also includes determining whether a user of the user device has access to the target API. The method includes retrieving documentation of the target API from an API database if it is determined that the user has access to the target API. The method includes providing the user device with the retrieved documentation. (Abstract)	
Li et al. (NPL: AuthPaper: Protecting Paper-Based Documents and Credentials using Authenticated 2D Barcodes) teaches all printed documents/credentials are potentially subject to counterfeiting and forgery. Conventional counterfeiting solutions such as watermarking or printing using special quality paper are not cost-effective. Certification via authorized chops/stamps is low-cost but only provides a false sense of security/authenticity. To tackle this problem, we propose AuthPaper: a cost-effective, secure solution for authenticating paper-based documents/credentials using off-the-shelf handheld devices such as smartphones and tablets. The key idea is to extend existing 2D barcodes, e.g. the QR code, to carry a large amount of self-describing, and most importantly, authenticated data of all types containing text, image and other binary ones. By embedding the Authenticated 2D barcode as an integral part of a paper-based document, the authenticity of the document can be readily verified by comparing its content with the corresponding digitally-signed content contained in the Authenticated 2D barcode. No online network-access or real-time communication with the document issuer is required during the document verification process. We have built a prototype using Android smartphones to prove that the proposed system is feasible. As shown by measurements, our prototype can accurately create and decode 2D barcodes carrying different sets of document data including images while the increases in processing time and memory usage are ineligible.(Abstract)
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on "wherein, when the requested documentation is archived in the archive system, the method further comprising: sending an automatic electronic acknowledgement notification to a personnel's computing device operatively connected to the multi-functional device; and sending an automatic electronic notification to the first computing device and the second computing device that the requested documentation has been successfully archived in the archive system" (claim 5, 12, 18), in combination with all other claim limitations including all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/October 20, 2022/
/ltd/